Citation Nr: 0610588	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-33 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a chronic headache 
disorder, including migraines.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
December 1990.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for fibromyalgia.  
In a September 2003 rating decision the RO denied service 
connection for headaches.  The veteran perfected an appeal of 
those decisions.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The definition of a service-connected disability includes any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is a separate disease or injury that 
was caused by the service-connected disorder.  In other 
words, it is not necessary that an etiological relationship 
exist between the service-connected disorder and the 
nonservice-connected disorder.  If a nonservice-connected 
disorder is aggravated by a service-connected disorder, the 
veteran is entitled to compensation for the degree of 
increased disability (but only that degree) over and above 
the degree of disability existing in the absence of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  

The veteran contends that the fibromyalgia, which was 
diagnosed in October 1999, was caused by the motor vehicle 
accident in service that resulted in her service-connected 
cervical and lumbar spine disabilities; that the fibromyalgia 
is secondary to the service-connected cervical spine 
disability; or that, although not caused by the cervical 
spine disability, has been aggravated by that disability.  
She presented a July 2000 report from James E. Mossell III, 
D.O., in which the physician provided the opinion that the 
fibromyalgia was caused by the in-service motor vehicle 
accident, based on the symptoms the veteran experienced in 
service.  The RO obtained an opinion from a VA physician in 
June 2002 that it was extremely unlikely that the 
fibromyalgia was caused by the service-connected cervical 
spondylosis.  The physician did not, however, provide an 
opinion on whether the fibromyalgia is related to the in-
service motor vehicle accident, or whether the fibromyalgia 
was aggravated by the service-connected cervical spine 
disability.  For these reasons the Board finds that remand of 
the case is required.

The veteran also contends that her migraines are secondary to 
the service-connected cervical spine disability.  During a 
February 1993 VA examination she reported having headaches 
that were associated with neck pain.  A VA examiner in 
November 1997 found that her headaches were due to migraine, 
and that they were not related to trauma.  He did not provide 
an opinion on whether the headaches were caused or aggravated 
by the cervical spine disability.  

In her June 2004 substantive appeal regarding the denial of 
service connection for a headache disorder, the veteran 
referenced a June 2003 report from Marcus Seigle, a 
chiropractor, in which he purportedly found that the 
fibromyalgia and headaches were secondary to the service-
connected cervical and lumbar spine disabilities.  That 
report is not, however, in the claims file, and should be 
considered prior to determining the merits of the veteran's 
appeal.

Accordingly, the case is remanded for the following action:

1.  Obtain the veteran's treatment 
records from the VA medical center (MC) 
in Gainesville, Florida, from October 
1998 to the present.

2.  Ask the veteran to submit a copy of 
the June 2003 report from Marcus Seigle.

3.  When the development requested above 
has been completed to the extent 
possible, forward the claims file to a VA 
physician and obtain a medical opinion 
regarding the etiology of fibromyalgia 
and headaches.  If the physician finds 
that an examination is needed prior to 
providing the opinion, the examination 
should be conducted.

Based on review of the evidence of record 
and sound medical principles, the 
physician should provide an opinion 
regarding the following.  The physician 
should also provide the rationale for 
his/her opinion.

A.  Whether the in-service motor vehicle 
accident at least as likely as not (a 
probability of 50 percent or greater) 
caused the fibromyalgia that was 
diagnosed in 1999;

B.  Whether the service-connected 
cervical spondylosis is at least as 
likely as not (a probability of 
50 percent or greater) aggravating the 
fibromyalgia, including the degree of 
aggravation;

C.  Whether the migraine headaches are at 
least as likely as not (a probability of 
50 percent or greater) secondary to, or 
aggravated by, a service-connected 
disability.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
provide the veteran and her 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


